EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of GeoGlobal Resources Inc. (the "Company") on Form 10-Q for the quarter ending June 30, 2007 as filed with the Securities and Exchange Commission on August 14, 2007 and this Form 10-Q/A (the "Report"), I, Jean Paul Roy, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: 1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the periods presented. /s/ Jean Paul Roy Jean Paul Roy President and Chief Executive Officer September 12, 2007
